Title: Randolph Jefferson to Thomas Jefferson, 21 June 1813
From: Jefferson, Randolph
To: Jefferson, Thomas


          Dear Brother. Snowden June 21: 1813
          I Received your letter by James and also
			 the book which you sent: my wife is extreemly oblige to you for your present and is very much pleased with it
			 the girl we will send in the course of a week we have not a
			 woman except a girl of twelve or fourteen years old but what has children
			 we expected the reason of your not coming on was on account of the
			 weather being so worm but shall look for you certainly on your retern from bedford my wife is very much indesposed at present
			 we shall certainly expect my sister marks over this summer  Lilbourn has goind the volunteers but expect he will be over by the midle of July
			 I wrote very pressingly to capt Brown by your boy in respect to the carp for you but found it was all in vane from
			 what James tells me he got non
			 if you should not conclude to come this way going up I would be extreemly oblige to you to mark out the ram to your overseer and I will send up this fall for him as soon
			 as the weather gits cool so that he can be brought with safety.
			 my wife goins me in love and respect to all the family.
          I am Dr brother your most affectionately.—Rh; Jefferson
        